DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Hong (US 2019/0342148 A1).

Regarding Claim 1,
Hong discloses a method (See [Abstract]) used in User Equipment (UE) (Fig.1(UE)),
                 the UE (Fig.1(UE)) being configured with a Master Cell Group (MCG) duplicated Signaling Radio Bearer (SRB) (See Fig.4(SRB1); [0054]; [0084]; [0123]; UE configuring dual connectivity with duplicated SRB also used for secondary SCG), 
(See {0084]; SRB) being associated with an MCG and a Secondary Cell Group (SCG) (See [0084-0085]; secondary base station received SRB from a Master BS) and configured to be used for uplink transmission via
the SCG (See [0087]; [0093]; [0113]; [0217]; configured to transmit data to secondary BS) , and 

the method comprising:

detecting an SCG failure (See [0089-0090]; [0100-0101]; [0140]; [0147]; [0151]; detecting a failure in the dual connectivity for the Secondary BS); 

and

reconfiguring the MCG duplicated SRB to be used fix uplink transmission via the MCG (See [0137]; [0152]; [0155]; the UE continually use a configuration having been used before the RRC connection reconfiguration message is received in term of transmitting data through Master BS), 

or

triggering an MCG failure (See [0138]; [0153]; service interruption).


Regarding Claim 3, 7
Hong teaches all the features with respect to Claim 1, 6 and Hong further teaches

reporting the SCG failure to a base station (See [0089]; the UE may perform an operation to transmit a failure information message to the master BS), 

               wherein the reporting the SCG failure to a base station (See [0089]; the UE may perform an operation to transmit a failure information message to the master BS), comprises:

transmitting the SCG failure information to the base station via the MCG by using the
reconfigured MCG duplicated SRB (See [0092]; receiving the failure information message from the Master BS), 

or

transmitting the SCG failure information to the base station through a Common Control
Channel (CCCH) by using the MCG SRB.

(The term “or” can translate into at least one of the limitations separated by the term may be treated under examination) 



Regarding Claim 5, 
Hong teaches all the features with respect to Claim 1 and Hong further teaches
About a User Equipment (UE) (Fig.1(100))
comprising 

a transceiver (Fig.7(720)(730)), 
a processor (Fig.7(710)), and 
a memory (Fig.1(100); a UE merely comprises a memory), 

the processor storing instructions executable by the processor to cause the UE to perform the method (See [0208-0210]; comprises instructions code to perform the method).


Regarding Claim 6,
Hong teaches a method used in a base station (Fig.1(MeNB)), the base station (Fig.1(MeNB)) being a Master Cell Group (MCG) base station (See [0054]; [0104]; MeNB configured as MCG) is using  and communicating (See [0054]; [0104]; configured to communicate with UE) with User Equipment (UE) (Fig.1(UE)) over an MCG duplicated Signaling Radio Bearer (SRB) (See [0054]; [0084]; [0104]; dual SRB configuration for Primary BS and secondary BS), the MCG duplicated SRB being associated with the MCG and a Secondary Cell Group (SCG) (See [0084-0085]; secondary base station received SRB from a Master BS) and configured to be used for uplink transmission via the SCG (See [0093]; configured to transmit data to secondary BS), and 

the method comprising:

receiving from the UE a report on an SCG failure (See [0089-0090]; [0140]; [0151]; detecting a failure in the dual connectivity for the Secondary BS);; and

reconfiguring the MCG duplicated SRB to receive uplink transmission via the MCG (See [0137]; [0145]; the UE continually use a configuration having been used before the RRC connection reconfiguration message is received in term of transmitting data through Master BS)..



Regarding Claim 9, 
Hong teaches all the features with respect to Claim 6 and Hong further teaches
transmitting to the UE instruction information instructing the UE (See [0089];[0100];  UE is configure to transmit failure message to the Master BS) whether to perform uplink transmission via the MCG(See [0089-0090]; [0101-0101];  transmission to Master BS is perform in UE uplink mode),
(See [0089-0090]; [0100-0101]; when RRC cannot be established in secondary BS) .



Regarding Claim 10, 
Hong teaches all the features with respect to Claim 6 and Hong further teaches

A base station (See Fig.8; [0220]), comprising a transceiver (Fig.8(820)(830)), a processor (Fig.8(810)), and a memory (See Fig.8; [0220]); a Base Station merely comprises a memory), 

the processor storing instructions executable by the processor to cause the base station to perform the method (See [0220-0221]).


Allowable Subject Matter
Claims 2, 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646